       Case 1:20-cv-10208-LGS-KHP Document 47 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LISE RUBIN,                                                  :
                                              Plaintiff,      :
                                                              :   20 Civ. 10208 (LGS)
                            -against-                         :
                                                              :        ORDER
 NEW YORK CITY BOARD OF EDUCATION, :
 et al.,                                                      :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 15 and July 16, 2021, Plaintiff emailed scheduling and other

requests to Chambers without notifying Defendants or Judge Parker.

        WHEREAS, this matter has been referred to Judge Parker for general pretrial and

dispositive motion supervision. Dkt. No. 14.

        WHEREAS, Plaintiff’s requests have been addressed in Judge Parker’s Order at Dkt. No.

46. It is hereby

        ORDERED that Plaintiff shall not email Chambers unless requested by the Court.

Plaintiff is advised that emailing any Judge’s chambers is improper unless requested. All

communications must be either filed on the docket or, if it must be sealed, sent to the pro se

intake office. Plaintiff is further advised that, since the matter has been referred to Judge Parker,

it is within Judge Parker’s discretion to determine when conferences, deadlines and other matters

are scheduled.


Dated: July 19, 2021
       New York, New York
